DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 6, 2022 has been considered.


	Withdrawal of Allowability

The indicated allowability of claims 10 (cancelled, now in claim 9), 21, 28 (cancelled, now in claim 27), and 35 (cancelled, now in claim 34) is withdrawn in view of the newly discovered references to Ciodaru et al. (US 2012/0303625) and Cella et al. (U.S. Patent No. 10,866,584). Rejections based on the newly cited reference(s) follow.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Claims 21-23, 34, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,866,584 (Cella et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Cella et al. (‘584) anticipates the claim limitations:

Regarding claims 21 and 34,
A method for monitoring (claim 1), the method comprising:
interpreting a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of an industrial production process (claim 1, lines 6-7, claim 3, lines 3-5); 
analyzing a subset of the plurality of detection values to determine a status parameter (claim 3, lines 6-8);
adjusting the detection package in response to the status parameter, wherein adjusting the detection package comprises at least one of:
adjusting a sensor range,
adjusting a sensor scaling value,
adjusting a sensor sampling frequency, 
activating a sensor, deactivating a sensor, or

which sensor from a plurality of available sensors is utilized in the detection package (claim 5/4/3, lines 1-12); 
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values (claim 1, lines 11-14); and
storing at least a portion of the plurality of detection values in response to the data storage profile (claim 1, lines 23-25),
wherein the plurality of available sensors have has at least one distinct sensing parameter; wherein the distinct sensing parameter comprises at least one of: input ranges, sensitivity values, locations, reliability values, duty cycle values, sensor types, or maintenance requirements (claim 5/4/3, lines 12-17).

Regarding claim 34, calibrating at least one of the plurality of input sensors and updating a maintenance history of the at least one of the plurality of input sensors (claim 4/3, lines 3-5).

Regarding claims 22 and 36,
The method of claim 21, further comprising selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile (claim 1, lines 23-25).

Regarding claims 23 and 37,

providing a location data storage trajectory over which at least a portion of the detection values is to be stored (claim 1, lines 23-25).

While Cella et al. (‘584) does not claim the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values; providing a time domain distribution over which at least a portion of the detection values are to be stored, the limitations are optional because they are recited in the alternative form.

Claims 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,866,584 (Cella et al.) in view of Galpin et al. (US 2015/0046697). Cella et al. (‘584) claims:
Regarding claim 9,
A method for monitoring (claim 1), the method comprising:
interpreting a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package comprising at least 
analyzing a subset of the plurality of detection values to determine a status parameter (claim 3, lines 6-8);
adjusting the detection package in response to the status parameter, wherein adjusting the detection package comprises at least one of:
adjusting a sensor range,
adjusting a sensor scaling value,
adjusting a sensor sampling frequency, 
activating a sensor, deactivating a sensor, or
adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package (claim 5/4/3, lines 1-12); 
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values (claim 1, lines 11-14); and
storing at least a portion of the plurality of detection values in response to the data storage profile (claim 1, lines 23-25),
wherein the plurality of available sensors have has at least one distinct sensing parameter; wherein the distinct sensing parameter comprises at least one of: input ranges, sensitivity values, locations, reliability values, duty cycle values, sensor types, or maintenance requirements (claim 5/4/3, lines 12-17).



While Galpin et al. does not disclose an industrial production process comprises at least one of: a drilling process, a wellbore treatment process, or a pipeline transportation process, the processes are optional since they are recited in the alternative form.

While Cella et al. (‘584) further does not claim the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower, the limitation(s) would have been obvious since Galpin et al. discloses a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor (paragraph 0019, lines 7-10).

While Galpin et al. does not disclose the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower, the limitations are optional since they are recited in the alternative form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127), Galpin et al. (US 2015/0046697), and Ciodaru et al. (US 2012/0303625).

Regarding claim 9, Aparicio Ojea et al. discloses a method for monitoring (Abstract), the method comprising:
interpreting a plurality of detection values (paragraph 0025), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0025, lines 7-11) comprising at least one of a plurality of input sensors (paragraph 0025, lines 7-9), each of the plurality of input sensors operatively coupled to 
analyzing a subset of the plurality of detection values to determine a status parameter (paragraph 0022: soft-sensor values may be captured during each scan cycle and used for further processing such as producing data analytics or error analysis, where the Examiner interprets error analysis as equivalent to determining a status parameter); and
adjusting the detection package, wherein adjusting the detection package comprises at least one of:
adjusting a sensor sampling frequency ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os),
activating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)),
deactivating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)), or
adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package ([0040]: a Soft-Sensor Configuration 315D which can change the operation of the Soft-Sensor Component 315C), 

wherein the distinct sensing parameter comprises at least one of: duty cycle values ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os).

Adjusting the detection package comprises at least one of:
		adjusting a sensor range;
		adjusting a sensor scaling value;
		adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and wherein the plurality of available sensors has at least one distinct sensing parameter comprises at least one of:
			input ranges, sensitivity values, locations, reliability values, sensor types, and maintenance requirements, are recited in the alternative form; thus, they are optional limitations.

Aparicio Ojea et al. does not disclose that adjusting the detection package is in response to the status parameter.

Chen et al. discloses an analysis response circuit structured to adjust a detection package (a sensor sampling frequency value) in response to the status parameter 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with adjusting a detection package in response to the status parameter as disclosed by Chen et al. for the purpose of improving the accuracy in identifying data of interest (Chen et al, [0047]).

Aparicio Ojea et al. does not disclose
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values; and
storing at least a portion of the plurality of detection values in response to the data storage profile.

Ciodaru et al. discloses
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12),
storing at least a portion of the plurality of detection values in response to the data storage profile (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).



Aparicio Ojea et al. further does not disclose the industrial production process comprises at least one of: a refining process, a drilling process, a wellbore treatment process, or a pipeline transportation process.

Galpin et al. discloses an industrial production process comprises at least one of: a refining process (paragraph 0019, lines 4-6).

While Galpin et al. does not disclose an industrial production process comprises at least one of: a drilling process, a wellbore treatment process, or a pipeline transportation process, the processes are optional since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a refining process as disclosed by Galpin et al. for the purpose of refining oil, gas, and chemical.

Aparicio Ojea et al. further does not disclose the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower.

Galpin et al. discloses a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor (paragraph 0019, lines 7-10).

While Galpin et al. does not disclose the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower, the limitations are optional since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor as disclosed by Galpin et al. for the purpose of controlling the operation of a motor.

Regarding claim 11, Aparicio Ojea et al. does not disclose selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile.

Ciodaru et al. discloses selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).



Regarding claim 12, Aparicio Ojea et al. does not disclose the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, or
providing a location data storage trajectory over which at least a portion of the detection values is to be stored.

Ciodaru et al. discloses the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:


While Ciodaru et al. does not disclose the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, these limitations are optional because they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of selectively communicating and storing at least a portion of the plurality of detection values comprises by providing a location data storage trajectory over which at least a portion of the detection values is to be stored (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127), and Ciodaru et al. (US 2012/0303625).

Regarding claim 21, Aparicio Ojea et al. discloses a method for monitoring (Abstract), the method comprising:
interpreting a plurality of detection values (paragraph 0025), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0025, lines 7-11) comprising at least one of a plurality of input sensors (paragraph 0025, lines 7-9), each of the plurality of input sensors operatively coupled to at least one of a plurality of components (paragraph 0025, lines 7-11) of an industrial production process (paragraph 0022, lines 13-15; paragraph 0003, lines 1-2);
analyzing a subset of the plurality of detection values to determine a status parameter (paragraph 0022: soft-sensor values may be captured during each scan cycle and used for further processing such as producing data analytics or error analysis, where the Examiner interprets error analysis as equivalent to determining a status parameter); and
adjusting the detection package, wherein adjusting the detection package comprises at least one of:
adjusting a sensor sampling frequency ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os),

deactivating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)), or
adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package ([0040]: a Soft-Sensor Configuration 315D which can change the operation of the Soft-Sensor Component 315C), 
wherein the plurality of available sensors have at least one distinct sensing parameter (paragraph 0031);
wherein the distinct sensing parameter comprises at least one of: duty cycle values ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os).

Adjusting the detection package comprises at least one of:
		adjusting a sensor range;
		adjusting a sensor scaling value;
		adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and 
			input ranges, sensitivity values, locations, reliability values, sensor types, and maintenance requirements, are recited in the alternative form; thus, they are optional limitations.

Aparicio Ojea et al. does not disclose that adjusting the detection package is in response to the status parameter.

Chen et al. discloses an analysis response circuit structured to adjust a detection package (a sensor sampling frequency value) in response to the status parameter ([0040]: one of the recognition modules 510 may request increased detail, such as by requesting an increase in the rate of random or periodic sampling of previously stored raw sensor data or currently received raw sensor data).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with adjusting a detection package in response to the status parameter as disclosed by Chen et al. for the purpose of improving the accuracy in identifying data of interest (Chen et al, [0047]).

Aparicio Ojea et al. does not disclose
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values; and


Ciodaru et al. discloses
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12),
storing at least a portion of the plurality of detection values in response to the data storage profile (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile, the data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of storing at least a portion of the plurality of detection values.

Regarding claim 22, Aparicio Ojea et al. does not disclose selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile.

Ciodaru et al. discloses selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of selectively communicating and storing at least a portion of the plurality of detection values.

Regarding claim 23, Aparicio Ojea et al. does not disclose the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, or
providing a location data storage trajectory over which at least a portion of the detection values is to be stored.

Ciodaru et al. discloses the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:


While Ciodaru et al. does not disclose the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, these limitations are optional because they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of selectively communicating and storing at least a portion of the plurality of detection values comprises by providing a location data storage trajectory over which at least a portion of the detection values is to be stored (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Claims 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127), Walker et al. (US 2016/0142160), and Ciodaru et al. (US 2012/0303625).

Regarding claim 27, Aparicio Ojea et al. discloses a method for monitoring (Abstract), the method comprising:
interpreting a plurality of detection values (paragraph 0025), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0025, lines 7-11) comprising at least one of a plurality of input sensors (paragraph 0025, lines 7-9), each of the plurality of input sensors operatively coupled to at least one of a plurality of components (paragraph 0025, lines 7-11) of an industrial production process (paragraph 0022, lines 13-15; paragraph 0003, lines 1-2);
analyzing a subset of the plurality of detection values to determine a status parameter (paragraph 0022: soft-sensor values may be captured during each scan cycle and used for further processing such as producing data analytics or error analysis, where the Examiner interprets error analysis as equivalent to determining a status parameter); and
adjusting the detection package, wherein adjusting the detection package comprises at least one of:
adjusting a sensor sampling frequency ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os),

deactivating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)), or
adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package ([0040]: a Soft-Sensor Configuration 315D which can change the operation of the Soft-Sensor Component 315C), 
wherein the plurality of available sensors have at least one distinct sensing parameter (paragraph 0031);
wherein the distinct sensing parameter comprises at least one of: duty cycle values ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os).

Adjusting the detection package comprises at least one of:
		adjusting a sensor range;
		adjusting a sensor scaling value;
		adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and 
			input ranges, sensitivity values, locations, reliability values, sensor types, and maintenance requirements, are recited in the alternative form; thus, they are optional limitations.

Aparicio Ojea et al. does not disclose that adjusting the detection package is in response to the status parameter.

Chen et al. discloses an analysis response circuit structured to adjust a detection package (a sensor sampling frequency value) in response to the status parameter ([0040]: one of the recognition modules 510 may request increased detail, such as by requesting an increase in the rate of random or periodic sampling of previously stored raw sensor data or currently received raw sensor data).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with adjusting a detection package in response to the status parameter as disclosed by Chen et al. for the purpose of improving the accuracy in identifying data of interest (Chen et al, [0047]).

Aparicio Ojea et al. does not disclose combining at least two of the plurality of detection values into a single fused detection value.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with sensor fusion as disclosed by Walker et al. for the purpose of yielding a best estimate of the values of the one or more parameters for each sensor.

Aparicio Ojea et al. does not disclose
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values; and
storing at least a portion of the plurality of detection values in response to the data storage profile.

Ciodaru et al. discloses
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12),
storing at least a portion of the plurality of detection values in response to the data storage profile (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile, the data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of storing at least a portion of the plurality of detection values.

Regarding claim 29, Aparicio Ojea et al. does not disclose selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile.

Ciodaru et al. discloses selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of selectively communicating and storing at least a portion of the plurality of detection values.


sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, or
providing a location data storage trajectory over which at least a portion of the detection values is to be stored.

Ciodaru et al. discloses the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
providing a location data storage trajectory over which at least a portion of the detection values is to be stored (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

While Ciodaru et al. does not disclose the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:

storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, these limitations are optional because they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of selectively communicating and storing at least a portion of the plurality of detection values comprises by providing a location data storage trajectory over which at least a portion of the detection values is to be stored (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Claims 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127) and Huiku (US 2010/0280343), and Ciodaru et al. (US 2012/0303625).


interpreting a plurality of detection values (paragraph 0025), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0025, lines 7-11) comprising at least one of a plurality of input sensors (paragraph 0025, lines 7-9), each of the plurality of input sensors operatively coupled to at least one of a plurality of components (paragraph 0025, lines 7-11) of an industrial production process (paragraph 0022, lines 13-15; paragraph 0003, lines 1-2);
analyzing a subset of the plurality of detection values to determine a status parameter (paragraph 0022: soft-sensor values may be captured during each scan cycle and used for further processing such as producing data analytics or error analysis, where the Examiner interprets error analysis as equivalent to determining a status parameter); and
adjusting the detection package, wherein adjusting the detection package comprises at least one of:
adjusting a sensor sampling frequency ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os),
activating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)),

adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package ([0040]: a Soft-Sensor Configuration 315D which can change the operation of the Soft-Sensor Component 315C), 
wherein the plurality of available sensors have at least one distinct sensing parameter (paragraph 0031);
wherein the distinct sensing parameter comprises at least one of: duty cycle values ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os).

Adjusting the detection package comprises at least one of:
		adjusting a sensor range;
		adjusting a sensor scaling value;
		adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and wherein the plurality of available sensors have at least one distinct sensing parameter comprising at least one of:


Aparicio Ojea et al. does not disclose that adjusting the detection package is in response to the status parameter.

Chen et al. discloses an analysis response circuit structured to adjust a detection package (a sensor sampling frequency value) in response to the status parameter ([0040]: one of the recognition modules 510 may request increased detail, such as by requesting an increase in the rate of random or periodic sampling of previously stored raw sensor data or currently received raw sensor data).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with adjusting a detection package in response to the status parameter as disclosed by Chen et al. for the purpose of improving the accuracy in identifying data of interest (Chen et al, [0047]).

Aparicio Ojea et al. does not disclose
storing at least one of calibration data and maintenance history for at least one of the plurality of input sensors; and
calibrating at least one of the plurality of input sensors and updating a maintenance history of at least one of the plurality of input sensors.

Huiku discloses
storing at least one of calibration data (Abstract, lines 7-15) and maintenance history for at least one of the plurality of input sensors (claim 9); and
calibrating at least one of the plurality of input sensors (Abstract, lines 12-13) and updating a maintenance history of at least one of the plurality of input sensors (claim 9, lines 4-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with storing at least one of calibration data and updating maintenance history for at least one of the plurality of input sensors as disclosed by Huiku for the purpose of calibrating the sensors to improve performance (claim 2).

Aparicio Ojea et al. does not disclose
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values; and
storing at least a portion of the plurality of detection values in response to the data storage profile.

Ciodaru et al. discloses

storing at least a portion of the plurality of detection values in response to the data storage profile (paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile, the data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of storing at least a portion of the plurality of detection values.

Regarding claim 36, Aparicio Ojea et al. does not disclose selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile.

Ciodaru et al. discloses selectively communicating and storing the at least a portion of the detection values in a plurality of storage locations in response to the data storage profile (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of 

Regarding claim 37, Aparicio Ojea et al. does not disclose the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, or
providing a location data storage trajectory over which at least a portion of the detection values is to be stored.

Ciodaru et al. discloses the selectively communicating and storing the at least a portion of the detection values comprises performing at least one of:
providing a location data storage trajectory over which at least a portion of the detection values is to be stored (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).


sequentially moving at least a portion of the detection values between storage locations,
storing selected portions of the detection values in selected storage locations for selected time periods,
providing a time data storage trajectory for at least a portion of the detection values;
providing a time domain distribution over which at least a portion of the detection values are to be stored, these limitations are optional because they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a data storage profile comprising a data storage plan as disclosed by Ciodaru et al. for the purpose of selectively communicating and storing at least a portion of the plurality of detection values comprises by providing a location data storage trajectory over which at least a portion of the detection values is to be stored (the collected data is stored per the storage profile/plan, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12).

Allowable Subject Matter

s 13-15, 24-26, 31-33, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method comprising adjusting the data storage profile in response to a network resource value to move a data storage load between a first networked device and a second networked device, wherein the first networked device is communicatively disposed between the second networked device and the detection package (claims 13, 24, 31, 38) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendments and arguments have been considered but are moot in view of the newly discovered references to Ciodaru et al. (US 2012/0303625) and Cella et al. (U.S. Patent No. 10,866,584).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 23, 2021